Citation Nr: 0735019	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-40 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 16, 2000, 
for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
March 1972.  He died in 1981.  The appellant seeks surviving 
spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO granted 
entitlement to service connection for the cause of death 
effective from March 16, 2000.  The appellant disagreed with 
the effective date assigned.

On November 3, 2005, the Board issued a decision which denied 
this claim.  The appellant that Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision, the Court vacated the November 2005 
Board decision and remanded the matter for readjudication.  
The Court found that the appellant had raised a claim for 
clear and unmistakable error (CUE) in a final prior Board 
decision which the Board had not adjudicated and that the 
appellant's claim for an earlier effective date was 
inextricably inertwined with that claim.  The Court found 
that although the Board had acknowledged the appellant's 
statement of CUE, the Board had not read the request for 
revision sympathetically and the matter was remanded for the 
Board to sympathetically consider the appellant's CUE motion 
before determining whether her CUE claim had been pled with 
the required specificity.  By Order dated in April 2007, the 
Court entered judgment, and the case was thereafter returned 
to the Board.

In a separate decision, the Board has adjudicated the 
appellant's CUE motion and determined that a claim for CUE 
has not been pled with the required specificity.  
Accordingly, the Board may proceed with adjudication of the 
issue of entitlement to an effective date earlier than March 
16, 2000, for the grant of service connection for the cause 
of the veteran's death.  

FINDINGS OF FACT

1.  A prior final April 16, 1986, Board decision denied 
entitlement to service connection for the cause of the 
veteran's death.

2.  A prior final Board decision on August 2, 1991, reopened 
the appellant's claim and denied entitlement to service 
connection for the cause of the veteran's death on the 
merits.

3.  A claim received on March 16, 2000, to reopen the claim, 
was denied by the RO and appealed to the Board which 
determined in a February 2002 decision that new and material 
evidence had not been received and denied the claim.

4.  The March 2000 Board decision was vacated and the case 
remanded by a February 2002, Order of the Court.

5.  The RO granted entitlement to service connection for the 
cause of the veteran's death effective from March 16, 2000, 
the date of receipt of the appellant's reopened claim.

6.  There is no communication from the date of the August 2, 
1991, Board decision and prior to March 16, 2000, that can be 
construed as a claim, formal or informal, for entitlement to 
service connection for the cause of the veteran's death.


CONCLUSION OF LAW

An effective date earlier than March 16, 2000, for the award 
of service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.400(q)(1)(ii) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Initially, the appellant was not provided with notice of the 
type of evidence necessary to establish an effective date for 
the issue on appeal.  Thus, VA had not fulfilled its first-
element notice obligations, to provide generalized notice as 
to effective date elements of her service connection claim 
for the cause of the veteran's death.  In this case, however, 
there was sufficient information and evidence to award 
service connection for the cause of the veteran's death and 
to assign an effective date.  Thus, the appellant's claim has 
already been more than substantiated and prejudice is not 
presumed.  The appellant has not claimed that she was 
prejudiced and thus, remand is not required.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The statement of the case after the appellant filed a 
statement construed as an notice of disagreement to the 
effective date was complete enough to allow the appellant to 
present argument to the Board regarding any disagreement on 
the element of the claim regarding the effective date 
assigned.  The appellant presented argument to the Board and 
also appealed the Board's decision to the Court.  

To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue because the claimant has received 
thorough notice during the prosecution of this claim and has 
had the opportunity to respond, particularly to the statement 
of the case.  The appellant has had a meaningful opportunity 
to participate effectively in the processing of the claims.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

The veteran died in 1981 and at the time of his death he was 
service-connected for schizophrenia, rated as 100 percent 
disabling.  The appellant filed a claim for entitlement to 
service connection for the cause of death which was denied in 
a November 1981 rating decision.  Her appeal to the Board was 
remanded in March 1983 for further development.  The case was 
returned to the Board which issued a decision on April 16, 
1986, wherein the Board decided that entitlement to service 
connection for cause of death was not established and the 
appeal was denied.

The appellant sought to reopen the claim and was notified in 
April 1987 that, based on all the evidence of record, it was 
not shown that the veteran's death was service-connected.  
She appealed the denial and on August 2, 1991, the Board 
found that new and material evidence had been received, 
reopened the claim, and denied service connection for the 
cause of the veteran's death.

A claim was received from the appellant on March 16, 2000.  
She submitted a statement asking that her claim be re-
evaluated and attached a psychiatric evaluation that had been 
prepared by a private physician on March 8, 2000.  She 
requested that consideration be given to all evidence of 
record.

The RO determined in an August 2000 rating decision that new 
and material evidence adequate to reopen the claim for 
service connection for cause of death had not been submitted.  
The appellant appealed and in a February 21, 2002, decision 
the Board determined that new and material evidence had not 
been presented to reopen a claim for service connection for 
the cause of the veteran's death and the appeal was denied.

Thereafter, the appellant filed an appeal to the Court and in 
an Order dated December 18, 2002, the Court granted a Joint 
Motion for Remand; vacated the February 21, 2002, Board 
decision; and remanded the case.  The Joint Motion determined 
that sufficient new and material evidence had been presented 
to reopen the claim for service connection for the cause of 
the veteran's death.

The Board then remanded the claim and an October 2003 rating 
decision found that the private medical evaluation was new 
and material evidence and reopened the claim.  The RO 
determined that the private medical evaluation provided an 
opinion of a clear causal relationship between the veteran's 
service-connected mental illness and the overdose of 
prescription medication which led to his death.  Accordingly, 
the RO granted service connection for the cause of death from 
the date of receipt of the reopened claim on March 16, 2000.

The appellant contends that the effective date should be 
since the date of death of the veteran in 1981.  She also 
contends that prior Board decisions were clearly and 
unmistakably erroneous and if prior decisions were corrected, 
she would be entitled to benefits since 1981.

The assignment of effective dates for service connection is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides that the effective date of an evaluation and 
award of compensation based upon an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The statute further provides that when new and material 
evidence consists of other than service department records 
received after a final disallowance, the effective date is 
date of receipt of new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

The date of the filing of a claim is controlling in 
determinations as to effective dates.  Lalonde v. West, 12 
Vet. App. 377 (1999); Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997); Wright 
v. Gober, 10 Vet. App. 343 (1997).  The effective date of an 
award of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377 (1999).  A prior Board decision as to the 
degree of disability does not bar consideration of earlier 
evidence as to the effective date of a post-Board decision 
increase, even though any effective date awarded cannot be 
earlier than the decision of the Board.  Hazan v. Gober, 10 
Vet. App. 511 (1997).

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

There are final Board decisions issued on April 16, 1986, and 
on August 2, 1991, which denied entitlement to service 
connection for the cause of the veteran's death. 38 C.F.R. § 
20.1100 (2005).  Therefore, an effective date cannot be 
assigned prior to August 2, 1991.  Hazan v. Gober, 10 Vet. 
App. 511 (1997); 38 U.S.C.A. §§ 7105, 5110.

The appellant's statements that the prior Board decisions 
were clearly and unmistakably erroneous were sympathetically 
read as a motion for CUE and adjudicated in a separate Board 
decision.  Her motion did not meet the requirements to review 
those Board decisions for clear and unmistakable error.  
38 C.F.R. § 20.1404 (2007).  The April 16, 1986, and August 
2, 1991, Board decisions thus remain final.

The RO was not in receipt or possession of any evidence after 
April 2, 1991, and before March 16, 2000, that can reasonably 
be construed as a formal or informal claim of entitlement to 
service connection for the cause of the veteran's death.

Therefore, the Board finds that an effective date earlier 
than March 16, 2000, for the award of service connection for 
the cause of death is not warranted, and the appellant's 
claim is denied.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.400(q)(1)(ii) (2007).


ORDER

Entitlement to an effective date earlier than March 16, 2000, 
for the grant of service connection for the cause of the 
veteran's death is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


